DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-7 in the reply filed on 10/5/21 is acknowledged.  The traversal is on the ground(s) that a serious burden does not exist in examining the inventions I and II together.  This is not found persuasive because the inventions require a different field of search (for example, searching different classes/subclasses, or employing different search queries) and prior art applicable to one invention would not likely be applicable to another invention. For instance, a holding jig apparatus disclosure applicable to the apparatus group may not be applicable to friction stir spot welding method claims performing the recited steps. The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
Examiner notes that elected claims 1-7 are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) . Also see In re Yanush , 477 F.2d 958, 177 USPQ 705 (CCPA 1973), In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971), In re Casey , 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto , 312 F.2d 937, 136 USPQ 458 (CCPA 1963). The functional limitations followed by a linking term “for” or “configured to” do not structurally contribute to the apparatus. For instance, “configured to press the workpiece from an obverse surface” refers to capability of pressing. It is further notes that “used for a friction stir spot welding device” is an intended use of the claimed holding jig (claim 1) and does not structurally limit the claim.  

			
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 4, there is insufficient antecedent basis for the limitation of “the inclined surface” (line 1) because it is unclear which inclined surface is referred by this phrase. Previous claim 3 includes two distinct inclined surfaces- the clamp (first holding jig) having an inclined surface and the second or the second holding jig. Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 9095926, hereafter “Okada”) in view of Roos et al. (US 2013/0134206, hereafter “Roos”).
Regarding claim 1, Okada discloses a holding jig for double-acting friction stir spot welding (fig. 1) which is used for a friction stir spot welding device for welding a workpiece by partially stirring the workpiece with rotary tools and which is configured to hold the workpiece, the friction stir spot welding device including, as the rotary tools 51, a pin 11 (fig. 1) that is configured to rotate around an axis and be movable forward and backward along the axis and a 
Okada is silent as to the clamp having an inclined surface that is adjacent to an inner edge portion of the pressing surface. However, such feature is known in the art. Roos (also directed to friction welding tool) discloses a clamp 27 (holding element) having a cylindrical shape positioned to surround a shoulder and a pin 3 (fig. 1), wherein a distal end of the clamp 27 includes an inclined surface formed by annular recess 41 adjacent to an inner edge portion of a pressing surface and inclined so as to reduce an inner diameter of the clamp toward a back side as viewed from the pressing surface (fig. 4). Roos teaches that such annular recess is provided for the purpose of receiving plasticized material thrown up by the engagement of the pin 3 with the workpiece and giving it predefined shape which distinguishes the engagement points on the surface of the workpiece [0049]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide recited inclined surface on the distal end of the clamp in Okada because doing so would receive the plasticized material thrown up by the engagement of the pin with the workpiece and enable to form a predefined shape which distinguishes the engagement points on the surface of the workpiece, as suggested by Roos. 
As to claim 2, Okada as modified by Roos discloses the clamp having an inclined surface formed from a curved surface (annular curve).  
As to claim 7, Okada discloses a double-acting friction stir spot welding device comprising the holding jig (fig. 1) and so, the combination of Okada & Roos meets this claim. 
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Roos as applied to claim 1 above, and further in view of Eguchi et al. (JP-2005-205496-A, see attached document).
Regarding claim 3, Okada discloses a holding jig set for double-acting friction stir spot welding, the holding jig set comprising: a first holding jig 54 (as described in claim 1 above) and a second holding jig 56 that is positioned on an advancing direction side of the rotary tools 51 and supports a reverse surface of the workpiece 60 on a supporting surface with the obverse surface of the workpiece facing the rotary tools (fig. 1).
Okada fails to disclose the second holding jig having a circular concave portion having a peripheral edge portion that is an inclined surface inclined so as to reduce a diameter from the supporting surface toward a depth direction formed in the supporting surface of the second holding jig. However, such jig shape is known in the art. Eguchi (also drawn to friction stir welding) discloses a backup 
As to claim 4, Okada as modified by Roos and Eguchi includes the inclined surface formed from at least one of a flat surface or a curved surface.  
Regarding claims 5-6, Okada discloses a double-acting friction stir spot welding device comprising the holding jig (fig. 1). Thus, combination of Okada, Roos and Eguchi as set forth in claim 3 above renders these claims obvious.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/20, 2/1/21 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735